     Case 2:19-cv-00621-WBS-JDP Document 62 Filed 08/25/21 Page 1 of 7


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    THOMAS LEE GLEASON,                               Case No. 2:19-cv-00621-WBS-JDP (PC)
10                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        THAT DEFENDANTS’ MOTION FOR
11              v.                                      JUDGMENT ON THE PLEADINGS BE
                                                        DENIED
12    M. VOONG, et al.,
                                                        ECF No. 51
13                       Defendants.
                                                        OBJECTIONS, IF ANY, DUE WITHIN 14
14                                                      DAYS
15

16          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

17   under 42 U.S.C. § 1983. He claims that Johnson violated his Fourteenth Amendment right to

18   procedural due process and that both Johnson and Lee retaliated against him in violation of his

19   First Amendment rights.1 Defendants have moved for judgment on the pleadings, addressing

20   only the retaliation claims and arguing that plaintiff did not exhaust his administrative remedies

21   as required by the Prison Litigation Reform Act of 1997, 42 U.S.C. § 1997e(a). Because plaintiff

22          1
              Previously, the court screened the case and determined that plaintiff had not alleged any
23   viable claims against defendants Voong and Arnold, at which time plaintiff elected to proceed
     only with his claims against the remaining six defendants. See ECF No. 21 (adopting fully the
24   findings and recommendations in ECF No. 13). Defendants Justin, Moss, Myers, and Williams
     then moved to dismiss the claims against them, ECF No. 26, and the court granted the motion,
25   ECF No. 49 (adopting fully the findings and recommendations in ECF No. 38). The motion did
26   not address any of the claims against Johnson or the retaliation claims against Lee; Lee and
     Johnson are the only remaining defendants.
27           While defendants assert that only the retaliation claims remain, ECF No. 51 at 4, the court
     has not dismissed any claims against Johnson, see ECF No. 49. Therefore, the due process claims
28   against Johnson remain. I do not address those claims herein.
                                                        1
     Case 2:19-cv-00621-WBS-JDP Document 62 Filed 08/25/21 Page 2 of 7


 1   has sufficiently pled a basis to excuse him from the exhaustion requirement, judgment on the

 2   pleadings is not appropriate. Therefore, I recommend that the court deny defendants’ motion.2

 3     I.    Factual Background

 4           Plaintiff alleges that on January 23, 2016, Lee came to his cell, yelling and waving a form

 5   relating to an appeal of a grievance that he had filed against two officers, Moss and Williams.

 6   ECF No. 1 at 7. He alleges that Lee told him to withdraw the appeal or else officers would search

 7   his cell. Id. When plaintiff refused to withdraw the appeal, he alleges that Lee ordered Johnson,

 8   a subordinate, to conduct a search. Id. at 8. Plaintiff alleges that Johnson then searched the cell

 9   and confiscated plaintiff’s tennis shoes, stamps, some personal canteen items, family letters,

10   family photographs, and items of clothing—while Lee watched. Id. Plaintiff further alleges that

11   he did not file a grievance against defendants because he “feared . . . additional retaliation such as

12   being transferred and or having the rest of [his] personal property confiscated and thrown away.”

13   Id. at 15.

14    II.    Legal Standards

15                a. Rule 12(c) Standard

16           Defendants move for judgment on the pleadings, limited to plaintiff’s retaliation claims.

17   See ECF No. 51 at 1. Judgment on the pleadings under Rule 12(c) is proper when, even if all

18   material facts in the complaint are taken as true, the moving party is entitled to judgment as a

19   matter of law. Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1054 (9th Cir. 2011). The

20   court applies the same standard as would govern a motion under Rule 12(b)(6). Id. at 1054 n.4.
21   “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

22   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

23

24           2
              Plaintiff has moved to fill a surreply, ECF No. 60, in which he argues that defendants
     misconstrued his arguments and incorrectly asserted that he had waived certain issues, see ECF
25   No. 61 at 1-5. While federal and local rules do not provide a right to file a surreply, the court can
26   allow a surreply to be filed “where a valid reason for such additional briefing exists, such as
     where the movant raises new arguments in its reply brief.” Hill v. England, 2005 WL 3031136,
27   *1 (E.D. Cal. Nov. 8, 2005). Here, plaintiff’s surreply addresses arguments and assertions raised
     in defendants’ reply to plaintiff’s opposition. See ECF No. 58. Therefore, I grant defendant’s
28   request to file a surreply, ECF No. 60.
                                                        2
     Case 2:19-cv-00621-WBS-JDP Document 62 Filed 08/25/21 Page 3 of 7


 1   v. Twombly, 550 U.S. 544, 570 (2007)). A claim has facial plausibility when a plaintiff “pleads

 2   factual content that allows the court to draw the reasonable inference that the defendant is liable

 3   for the misconduct alleged.” Id. In assessing the sufficiency of the pleadings, “courts must

 4   consider the complaint in its entirety, as well as other sources courts ordinarily examine . . . in

 5   particular, documents incorporated into the complaint by reference, and matters of which a court

 6   may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

 7   Throughout, courts must construe a pro se litigant’s complaint liberally. See Haines v. Kerner,

 8   404 U.S. 519, 520 (1972) (per curiam).

 9              b. Dismissal for Failure to Exhaust Administrative Remedies

10          The Prison Litigation Act (“PLRA”) requires a prisoner plaintiff to exhaust all

11   administrative remedies for a grievance before filing a lawsuit. See 42 U.S.C. § 1997e(a). To

12   exhaust administrative remedies in a California state prison, a grievance must be submitted within

13   30 calendar days of the relevant event. Cal. Code. Reg. tit. 15 § 3084.8(a). However, a failure to

14   exhaust administrative remedies is excused when a threat of retaliation renders the prison

15   grievance system “effectively unavailable.” See McBride v. Lopez, 807 F.3d 982, 986 (9th Cir.

16   2015). For this exception to apply, a plaintiff must show that “(1) he actually believed prison

17   officials would retaliate against him if he filed a grievance, and (2) a reasonable prisoner of

18   ordinary firmness would have believed that the prison official’s action communicated a threat not

19   to use the prison’s grievance procedure and the threatened retaliation was of sufficient severity to

20   deter a reasonable prisoner from filing a grievance.” Rodriguez v. Cty. of Los Angeles, 891 F.3d
21   776, 792 (9th Cir. 2018).

22          Because the exhaustion inquiry often requires the court to consider documents outside the

23   complaint, failure to exhaust should generally be raised in a motion for summary judgment.

24   Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014). But where the face of the complaint

25   establishes the failure to exhaust, a defendant may seek dismissal under Rule 12(b)(6) or 12(c).

26   Id. at 1169.
27   III.   Discussion

28          Defendants argue that plaintiff did not exhaust all available administrative remedies
                                                         3
     Case 2:19-cv-00621-WBS-JDP Document 62 Filed 08/25/21 Page 4 of 7


 1   before filing this suit. See ECF No. 51 at 3. They further argue that plaintiff’s complaint

 2   demonstrates that he is not excused from this requirement because he did not actually believe

 3   officials would retaliate against him. ECF No. 51 at 8-10. Additionally, defendants argue that,

 4   even if plaintiff subjectively feared retaliation, a reasonable prisoner of ordinary firmness would

 5   have understood defendant’s alleged threats to relate only to a specific past grievance and not to

 6   future grievances. ECF No. 58 at 6-7. And finally, they argue that the threat was not so severe

 7   that it would deter a reasonable prisoner from filing a grievance. Id. at 7.

 8              a. PLRA Exhaustion: Subjective Prong

 9          Plaintiff alleges that defendants searched his cell and threw away his personal belongings

10   because he had refused their demands to withdraw a grievance, and that he feared such

11   harassment would continue should he file another grievance against them. ECF No. 1 at 7-8, 15.

12   Defendants argue that, “[d]espite conclusory assertions” in his complaint, plaintiff did not

13   experience a subjective fear of retaliation inducing him not to file a grievance. ECF No. 58 at 7.

14   They argue that threats associated with a prior grievance could not have caused plaintiff to fear

15   retaliation should he file another grievance and that plaintiff’s “substantial litigation history

16   demonstrates that he was not deterred from pursuing a grievance concerning Lee and Johnson by

17   any such threat.” Id. at 7-8.

18          Defendants ask the court to take judicial notice of multiple lawsuits filed by plaintiff, ECF

19   No. 59, and to consider them “habit evidence” showing that plaintiff did not fear retaliation in

20   similar circumstances, see ECF No. 58 at 8. Generally, in evaluating a motion for judgment on
21   the pleadings, a court “may not consider any material beyond the pleadings . . . without

22   converting the motion . . . into a motion for summary judgment.” Lee v. City of Los Angeles, 250

23   F.3d 668, 689 (9th Cir. 2001) (applying Rule 12(b)(6) standards) (citation and internal quotation

24   marks omitted). There are two exceptions: (1) a court may take judicial notice of material that is

25   either submitted as part of or necessarily relied on by the complaint; or (2) a court may take

26   judicial notice of matters of public record. Id. at 688-89; Coto Settlement v. Eisenberg, 593 F.3d
27   1031, 1038 (9th Cir. 2010). I will grant defendants’ request to the extent that it asks the court to

28   take judicial notice of the existence of plaintiff’s other lawsuits, ECF No. 59. See Lee, 250 F.3d
                                                         4
     Case 2:19-cv-00621-WBS-JDP Document 62 Filed 08/25/21 Page 5 of 7


 1   at 690 (“On a Rule 12(b)(6) motion to dismiss, when a court takes judicial notice of another

 2   court’s opinion, it may do so ‘not for the truth of the facts recited therein, but for the existence of

 3   the opinion, which is not subject to reasonable dispute over its authenticity.’”) (quoting Southern

 4   Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Group Ltd., 181 F.3d 410, 426-27 (3rd

 5   Cir. 1999)).

 6          However, the existence of plaintiff’s other lawsuits does not establish whether plaintiff

 7   feared retaliation—a disputed question. See ECF No. 58 at 8. Plaintiff pled that he was deterred

 8   from filing a grievance against defendants because he feared retaliation by them, and the court

 9   accepts that factual allegation as true for the purposes of defendants’ Rule 12(c) motion.3

10              b. PLRA Exhaustion: Objective Prong

11          Defendants mount a similar argument when tackling the objective prong, arguing that a

12   person of ordinary firmness would not have understood their alleged actions to amount to a threat

13   deterring a future grievance, since their actions related to a past grievance. See Rodriguez, 891

14   F.3d at 792 (considering whether an incarcerated person of “ordinary firmness would have

15   believed that the [defendants’ actions] communicated a threat not to use the prison’s grievance

16   procedure and the threatened retaliation was of sufficient severity to deter a reasonable prisoner

17   from filing a grievance”). In support of their argument, defendants rely on McBride, but they

18   misconstrue it. In McBride, the plaintiff alleged that he was beaten by guards, two of whom later

19   told him that he was lucky not to have suffered more serious injuries. 807 F.3d at 985. The Court

20   of Appeals rejected the plaintiff’s argument that the beating and accompanying statements
21   rendered the grievance process unavailable. See id. at 987-88. Defendants argue that McBride

22          3
               Defendants also cite Denton v. Hernandez, 504 U.S. 25, 32 (1992), to support their
23   argument that the PLRA permits judges to “pierce the veil of the complaint’s factual allegations.”
     ECF No. 58 at 7 n.3. But Denton involved only an examination of the court’s powers to dismiss
24   frivolous lawsuits under the “in forma pauperis statute,” 42 U.S.C. § 1915 (d), and did not hold
     that the PLRA authorizes the court to move beyond a complaint’s factual allegations. 504 U.S. at
25   32. Moreover, even in the context of a § 1915(d) screening, the court may only dismiss claims as
26   frivolous when they are “clearly baseless, a category encompassing allegations that are fanciful,
     fantastic, and delusional.” Id. at 32-33 (internal quotations and citations omitted). Even were I to
27   agree with defendants’ claim that the PLRA permits the court to look beyond the face of a
     complaint, there is no basis to conclude that plaintiff’s allegations were “fanciful, fantastic, [or]
28   delusional.” Id.
                                                         5
     Case 2:19-cv-00621-WBS-JDP Document 62 Filed 08/25/21 Page 6 of 7


 1   shows that a person of ordinary firmness would not interpret threats about a prior grievance to

 2   relate to future grievances. See ECF No. 58 at 6-7. But in McBride, the guards made no mention

 3   of the grievance system, and the court saw no link between their statements and the grievance

 4   system. 807 F.3d at 988. As the Court of Appeals noted, if it had held that the alleged beating

 5   was sufficient to excuse PLRA exhaustion, “any hostile interaction between a prisoner and prison

 6   officials would render the prison’s grievance system unavailable.” Id.

 7           Here, plaintiff alleges that defendants told him that they were acting against him because

 8   of his grievance and that he should withdraw it. ECF No. 1 at 7-8. Defendants offer no support

 9   for their argument that a retaliatory threat must be directed specifically at future grievances, rather

10   than at the grievance system generally. A threat need not be so specific. See Rodriguez, 891 F.3d

11   at 793 (describing the fears of multiple incarcerated appellees, some of whom only knew of the

12   experiences of others and never received any threat of retaliation themselves). Based on

13   plaintiff’s allegations, a reasonable prisoner of ordinary firmness would have understood

14   defendants to be threatening plaintiff not to use the prison’s grievance procedure.

15           Defendants further argue that, assuming plaintiff to be a reasonable person, his lack of

16   submission to defendants’ alleged threats demonstrates that the threats were not sufficiently

17   severe to deter a reasonable prisoner from filing a grievance. See ECF No. 58 at 7. As they point

18   out, plaintiff alleges that defendants threatened retaliation if he did not withdraw a previously

19   filed grievance, but he did not withdraw the grievance. See id. However, that plaintiff did not

20   withdraw a grievance about other individuals—who did not threaten him—falls short of showing
21   that defendants’ alleged threats were not sufficiently severe to deter a reasonable person from

22   filing a grievance against them. Accepting plaintiff’s allegations as true, defendants’ prior

23   retaliation was a reasonable indicator of how they might behave should plaintiff pursue a

24   grievance against defendants themselves. That defendant Lee is a supervisor only amplifies the

25   threat of future retaliation. See id. (noting that it is “unrealistic to expect [the inmate] to file a

26   grievance against the very people who were threatening retaliation”). As plaintiff puts it, “what
27   sense would it make to file an appeal on the person who is conducting an investigation on an

28   appeal that you’ve filed against staff”? ECF No. 57 at 6. Furthermore, the items that were
                                                          6
     Case 2:19-cv-00621-WBS-JDP Document 62 Filed 08/25/21 Page 7 of 7


 1   allegedly thrown away included some of the items of highest value to many incarcerated

 2   individuals, namely letters and photographs from family. See ECF No. 1 at 7-15. Under the

 3   circumstances alleged in plaintiff’s complaint, defendants’ actions were sufficiently severe to

 4   deter a reasonable prisoner from filing a grievance against defendants.

 5   IV.       Order and Findings and Recommendations

 6             I recommend that the court deny defendants’ motion for judgment on the pleadings, ECF

 7   No. 51.

 8             These findings and recommendations are submitted to the U.S. District Judge presiding

 9   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 14 days of the service

10   of the findings and recommendations, the parties may file written objections to the findings and

11   recommendations with the court and serve a copy on all parties. That document must be

12   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

13   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

14
     IT IS SO ORDERED.
15

16
     Dated:       August 24, 2021
17                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       7
